In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven dated June 8, 1999, which, after a hearing, denied the petitioner’s application for variances to develop three lots, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered December 29, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The appellant seeks area and perimeter variances to construct three homes on a parcel zoned for one home. Based on evidence that five of seven parcels within 200 feet of the subject parcel are not improved, the determination of the respondent Board of Zoning Appeals of the Town of Brookhaven (hereinafter the Board) to deny the variance was rational, and was not arbitrary and capricious (see, Matter of Sasso v Osgood, 86 NY2d 374, 384). The Board rationally concluded that the proposed development would affect the character of the neighborhood as it existed at the time of the application, and implicitly weighed the detrimental effect of the proposed development against the petitioner’s beneficial use (see, Town Law § 267-b [3]). Moreover, the Board also correctly noted that any hardship was self-created (see, Matter of Weisman v Zoning Bd. of Appeals, 260 AD2d 487). S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.